Citation Nr: 9921880	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  99-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
(claimed as internal bleeding).

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for residuals of a left 
arm injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 9, 1966, to July 
15, 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 RO rating decision which denied the 
veteran's claims of service connection for ulcerative 
colitis, residuals of a left arm injury, and a duodenal ulcer 
(claimed as internal bleeding). 

The file contains a copy of the transcript of the veterans 
May 1999 videoconference hearing before the undersigned 
Member of the Board. 

The issue of service connection for a left arm injury is 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's assertion that he has a duodenal ulcer 
disorder which was incurred in or aggravated by service is 
not supported by any medical evidence that would render the 
claim for service connection for this disability plausible 
under the law.

2.  The veteran's assertion that he has ulcerative colitis 
which is related to service is not supported by any medical 
evidence that would render the claim for service connection 
for this disability plausible under the law.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a duodenal ulcer.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a ulcerative colitis.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On the veteran's March 1966 examination prior to entrance 
into service, his abdomen and viscera, and his anus and 
rectum, were evaluated as normal upon clinical evaluation.  
On his report of medical history at that time, he noted that 
he had experienced previous stomach trouble.  In the 
examining physician's notes entered on the medical history 
form, it was noted that the veteran had experienced stomach 
nausea in the past year, that he had received treatment by 
private physicians with no etiology determined, and that the 
problem had resolved.

A review of the veteran's service medical records reveals 
that he was treated in June 1966, six days after entering 
active duty, for complaints of epigastric burning and blood 
on the toilet paper after bowel movement.  He related to the 
treating medical professional that he had been hospitalized 
the previous November, was given two units of blood, and was 
told that he had a bleeding peptic ulcer.  Current testing 
was negative for guaiac and for occult blood in the stool.  
There was some epigastric tenderness, and small external 
hemorrhoids were noted.  The diagnostic impression indicated 
R/O ("rule out") peptic ulcer disease.

A subsequent June 1966 service medical record, six days 
later, discloses that the veteran was again seen with 
complaints of pain in the stomach.  The history of ulcers was 
noted.  It was noted that medical records (presumably from 
before service) had been requested.  The medical professional 
noted no melena or vomiting, and prescribed medication.  The 
veteran was seen again several days later, with continuing 
complaints of abdominal pain.  The medical care provider 
noted that it "definitely sounds like active ulcer" and 
that the veteran would be transferred to a hospital platoon 
where he could await his records.

Medical Board proceedings were instituted, and the report 
thereof discloses that medical records had been secured from 
the veteran's private physician, confirming the history of 
massive gastrointestinal (GI) bleeding from apparent duodenal 
ulcer.  Those records documented that he had been 
hospitalized in November 1965, following several weeks of a 
burning epigastric pain and black tarry bowel movements for 
approximately three or four days immediately preceding the 
hospital admission.  Physical examination at that time was 
normal, but his hemoglobin was noted to be 8 gm/dL.  Strictly 
for informational purposes, the Board notes that the 
reference range for hemoglobin in males is 13.0-18.0 gm/dL.  
Dorland's Illustrated Medical Dictionary at 1933 (28th ed. 
1994).  He was reportedly transfused with two pints of whole 
blood and put on a diet which included antacids and milk.  An 
upper GI X-ray series obtained during the hospitalization was 
interpreted as normal.  The final diagnosis of the veteran's 
physician at the time, Dr. L. A. Waggoner, Jr., was that the 
patient had a duodenal ulcer, even though it could not be 
demonstrated.

The veteran's history of treatment since entering active duty 
was reviewed by the Medical Board, including the reports 
that, since beginning recruit training, he had complained of 
several bouts of a burning epigastric pain, with no melena 
noted.  Physical examination was reported to be within 
acceptable limits.  The diagnostic impression entered by the 
Medical Board was duodenal ulcer, EPTE (existed prior to 
enlistment), and the recommendation was separation from 
service.  The Medical Board Report Cover Sheet, dated on July 
12, 1966, indicated that the veteran had a history of a 
duodenal ulcer that was not incurred in line of duty, that 
existed prior to entry, and that was not aggravated by 
service.  On that date, the veteran executed a form 
indicating that he did not wish to proceed to a hearing 
before a Physical Evaluation Board, and requested to be 
administratively discharged from service as soon as possible.

A July 1966 letter to the veteran's parents indicated that 
the veteran was going to be honorably discharged because of a 
physical disqualification on July 15, 1966.  

In letters dated in December 1971, the secretary to the 
veteran's private physicians informed the veteran as to the 
names of his prescription medications and the contents of his 
injections.  A January 1972 Memo-letter from the offices of 
Drs. Tucker and Boyett indicated that the veteran was given 
numerous injections in September and October 1969 which 
included Penicillin, Decadron, Linconcin, Calphosan, and B-
12.  It was also indicated that the veteran had been given 
Probanthin, Daratol, Theragran, Lomotil, and Serax, by 
prescription.

Private medical records show that the veteran began treatment 
with Dr. John Capps in July 1988 for problems relating to 
headaches, hypertension, the vascular system, and nausea.  It 
was noted that the veteran had a history of bleeding peptic 
ulcers that had occurred in 1964 and required hospitalization 
and transfusion.  This was noted to currently be an inactive 
problem.  The diagnostic impression included obesity.  On a 
hospital discharge summary, it was noted that the veteran was 
admitted in January and February 1990 where he was treated by 
a Dr. Capps for numerous disorders including pneumonia, 
anorexia, hypertension, and nausea/vomiting.  Subsequent 
records indicate that Dr. Capps saw the veteran consistently 
through 1998 for various problems including obesity, reflux 
esophagitis, chronic anxiety, and a history of peptic ulcer 
disease many years before that was noted in August 1994 to 
cause increased problems when he was under stress.  Records 
from August 1995 through January 1998 indicate that the 
veteran was being followed for his ulcerative colitis in 
Charlotte by his GI physician, Dr. Sigmon. 

Private records indicate that the veteran was treated by 
Richard L. Sigmon, Jr., M.D., from April 1995 through 
February 1998.  When first treated in early April 1995, the 
veteran reported complaints of loose bowel movements and 
bloody stool since mid-March.  A history indicated that the 
veteran had experienced problems with bleeding peptic ulcer 
disease at age 16, and that he thought that this might be a 
recurrence of the disorder.  It was noted that, in 1993, the 
veteran had an eight-week history of some epigastric and 
dyspeptic problems which were treated with Axid and then 
Prilosec because the Axid was not helpful.  Under social 
history, it was reported that the veteran had been told in 
January that he needed to find a new job.  He was reportedly 
quite upset about this.  At the initial examination, the 
veteran reported that he had had no black stools, no upper 
abdominal discomfort, some nausea, and no significant weight 
loss or fever.  On physical examination, it was noted that he 
had minimal lower quadrant tenderness bilaterally, with no 
palpable hepatosplenomegaly or masses.  Rectal examination 
revealed brownish-red stool which was strongly guaiac 
positive and soft and mushy.  The assessment included 
probable inflammatory bowel disease, or at least bleeding 
from a colonic lesion.  The treating physician noted that, 
with the multiple stools, the blood in the stool, and the 
family history, he thought that inflammatory bowel disease 
was a distinct possibility.  History of peptic ulcer disease 
was also noted.  The impression following a 
esophagogastroduodenoscopy with biopsies was non-erosive 
gastritis and "rule out" gastroesophageal reflux disease.  
The impression following a colonoscopy with biopsies was 
diffuse colitis consistent with ulcerative colitis grossly.  
Records of follow up treatment indicate that the veteran's 
condition improved greatly by the end of April 1995 and that 
the assessment was ulcerative colitis.  Private records show 
that the veteran was again treated by Dr. Sigmon in September 
1996.  The assessment included ulcerative colitis, doing 
well, gastroesophageal reflux disease, hypertriglyceridemia, 
and anal cryptitis.   According to the records, Dr. Sigmon 
treated the veteran in February 1998 for complaints including 
abdominal pain.  The assessment at that time was ulcerative 
colitis with slight flare, probable UTI (urinary tract 
infection), gastroesophageal reflux disease, significant 
emotional stress related to unemployment, and history of 
hypertriglyceridemia.

In February 1998, the veteran submitted his claim for service 
connection for internal bleeding.  

In a March 1998 statement, the veteran's brother reported 
that, soon after returning from service, the veteran had been 
treated by a Dr. Wallace for internal bleeding.  The 
veteran's brother further indicated that the veteran had been 
receiving treatment for this problem for the past 30 years.  
He reported that the veteran was recently diagnosed with 
ulcerative colitis.

An April 1998 note from the Gaston Internal Medical Clinic, 
P.A. indicates that there were no medical records available 
from Drs. Waggoner and Wallace regarding that patient.  Dr. 
Wallace was reportedly deceased since 1970 and Dr. Waggoner 
was retired since 1985.

On a medical history related by the veteran during his April 
1998 VA examination, he stated that he was in the Marine 
Corps for slightly over one month before being discharged due 
to ulcerative colitis (internal bleeding).  It was noted that 
the veteran took Asacol for his ulcerative colitis, that he 
took Rowasa enemas for lower rectal bleeding, and that he 
took Prilosec for his reflux disease.  On physical 
examination, it was noted that the veteran was slightly 
obese, with no areas of tenderness and no masses of the 
abdomen.  It was also reported that he had a complete set of 
hemorrhoids in the rectal area, with erythema and loose 
hemorrhoidal tissue and frequent bleeding.  The diagnosis 
included ulcerative colitis, hemorrhoids, and reflux 
gastritis.

On his August 1998 Notice of Disagreement (NOD), the veteran 
reported that his physical condition was sufficient to 
qualify for entrance into the Marines and that it was his 
period of service that had aggravated his condition, leading 
to his discharge.  Specifically, he asserted that his 
condition was aggravated by his in-service diet, excessive 
physical training, excessive verbal abuse, and physical 
abuse, including having his stomach stepped on when he fell 
during a run.

During his May 1999 videoconference hearing, the veteran and 
his service representative stated that the veteran had an 
ulcer condition that predated service.  They asserted that 
his ulcer problems were not that bad at entrance into 
service, and that his month of service aggravated his 
condition.  Specifically, the veteran stated that the in-
service aggravation had included an incident in which he had 
his stomach stepped on after falling during a run, and 
another incident when his drill instructor hit him in the 
stomach.  He noted that he believed these incidents could 
have caused internal bleeding, aggravating his ulcer 
problems.  Other aggravating aspects of his period of service 
were reported to include the diet and the excessive physical 
training.  The veteran stated that he sought treatment for 
his digestive problems within days after returning home from 
service and that he has had consistent treatment for his 
problems for the last 30 years.  He reported that his 
ulcerative colitis is related to his duodenal ulcer and that 
he was treated for both conditions after service, off and on, 
by Dr. Wagner and Dr. Wallace.  He stated that the records 
from this period appear to have been destroyed.

When asked, during the hearing, whether any physician had 
ever told the him that his period in the Marines aggravated 
his ulcer condition, the veteran responded that the physician 
performing the April 1998 VA examination made such a 
statement but did not put it in writing.  He also indicated 
that his private physicians would say that the Marines would 
aggravate his condition.  Speaking to the nature of his 
current problems, the veteran stated that the current 
diagnosis is ulcerative colitis.  While he has admitted that 
he does not have a current diagnosis of a duodenal ulcer, the 
veteran noted that he does have scarring inside the stomach 
that he believes has caused his gastric reflux problems. 

II.  Analysis

Regarding the veteran's appeal concerning the issues of 
service connection for ulcerative colitis and a duodenal 
ulcer, the threshold question to be answered is whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 
Vet.App. 209 (1999).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  An individual is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
unless clear and unmistakable evidence demonstrates that the 
injury or disease in question existed prior thereto.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there was 
merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

A.  Service connection for duodenal ulcer

A review of the claims file reveals that the veteran had a 
duodenal ulcer which necessitated treatment, including 
hospitalization and a blood transfusion, in November 1965, 
more than four months prior to his entering active service.  
His March 1966 entrance examination was devoid of any report 
of a prior ulcer condition.  While his report of medical 
history indicated that he had a history of stomach trouble, 
the physician's notes reported that this was just a nauseated 
stomach that had resolved.  When the veteran was first 
treated during service for epigastric burning and blood in 
the stool in June 1966, notations were made indicating that 
he had pre-service treatment for an ulcer condition.  In July 
1966, Medical Board proceedings found that the veteran had a 
duodenal ulcer which had existed prior to service and was not 
aggravated by service.  Pursuant to the Medical Board 
recommendation, he was discharged in July 1966.  

There can be no question, from the evidence, that the veteran 
had a pre-service history of a peptic ulcer disorder.  That 
is not a bare conclusion without any factual predicate in the 
record, but rather came from the veteran's own clearly 
articulated medical history and records from his private 
treating physicians, "enhanced by the medical experts [i.e., 
the Medical Board] who opined that his current condition 
preexisted service."  See Gahman v. West, ___ Vet.App. ___, 
No. 96-1303, slip op. at 8 (June 4, 1999).

The veteran now asserts that his pre-service ulcer condition 
was aggravated by his brief period of service.  The Board 
notes that, while the veteran has asserted that he has had 
treatment for his duodenal ulcer problems since service, the 
record does not support this contention.  From the date of 
separation in 1966 until the present day, there is no 
indication that the veteran has been diagnosed with an active 
duodenal ulcer condition.  Although records on file show that 
the veteran's diagnoses have included a history of duodenal 
ulcer, and that he reportedly was given Axid for epigastric 
pain and dyspeptic problems in 1993, the file contains no 
clinical diagnosis of active duodenal ulcer over the past 30 
years.  To the contrary, recent records fail to show that he 
currently has a duodenal ulcer condition.  Private records 
from Dr. Capps specifically indicated that the veteran's 
bleeding peptic ulcers were an inactive problem in July 1988.  
Also, the report following an esophagogastroduodenoscopy 
indicated that the veteran had no duodenal abnormalities or 
ulcers in April 1995.  In addition, the April 1998 VA 
examination revealed no complaints or findings related to a 
current duodenal ulcer. 

Based upon the foregoing, the Board finds that veteran has 
not presented any medical evidence to support a finding that 
his brief period of service aggravated a pre-existing 
duodenal ulcer condition.  At most, he had a temporary flare-
up of symptoms during service, which does not constitute an 
increase in severity warranting a grant of service connection  
See Hunt, supra.  Moreover, there has never been any medical 
evidence associated with the claims file to support a 
determination that the veteran currently has an active 
duodenal ulcer disorder at this time.  Without evidence of a 
current disability, the veteran's claim must be denied.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The Board has considered the veteran's testimony during the 
videoconference hearing, including his assertions that in-
service aggravation of his duodenal ulcer condition led to 
scarring in the stomach and gastric reflux.  In cases such as 
this, however, where a medical diagnosis and competent 
medical evidence of causation are essential, the veteran's 
lay statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra. 

Without competent medical evidence indicating both the 
existence of current active duodenal ulcer condition and 
evidence of in-service aggravation, the veteran has failed to 
establish a well-grounded claim of service connection for a 
duodenal ulcer, and, there is no duty to assist him further 
in developing his claim.  Accordingly, the claim must be 
denied as not well grounded. 

B.  Service connection for ulcerative colitis

The veteran has also asserted that he has ulcerative colitis 
that is due to or aggravated by service.  While the record 
reveals a current diagnosis of ulcerative colitis, the Board 
finds, as will be explained below, that the veteran has not 
submitted a well-grounded claim for service connection for 
this disorder because of the lack of competent medical 
evidence linking the ulcerative colitis to service.

Initially, the Board notes that there was no diagnosis of 
ulcerative colitis during service.  Review of the service 
medical records does reveal that the veteran was treated in 
June 1966 for complaints including blood on the toilet paper 
after bowel movements.  These symptoms, however, were 
attributed to small exterior hemorrhoids and peptic ulcer 
disease.  As noted above, the veteran was separated from 
service shortly thereafter, following Medical Board 
proceedings which found that he was suffering from a duodenal 
ulcer condition that existed prior to service.  The report 
from those proceedings made no mention of ulcerative colitis.

While the veteran has asserted that he had treatment for 
digestive problems soon after service, the file contains no 
medical records showing complaints or findings indicative of 
ulcerative colitis until many years after separation in 1966.  
Viewing the evidence in the light most favorable to the 
veteran, it is clear that even the earliest medical records 
that could arguably pertain to ulcerative colitis do not date 
back any earlier than September 1969, more than three years 
after separation from service.  While those records noted 
medications prescribed by Drs. Tucker and Boyett as early as 
1969, they did not indicate what disorder the medications 
were intended to treat.  Even assuming that these records did 
pertain to ulcerative colitis, the the lack of evidence of 
ulcerative colitis in the three years immediately following 
separation from service militates heavily against service 
connection.  In fact, the records on file do not show a 
diagnosis of ulcerative colitis until April 1995.

The Board notes that service connection may still be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d).  In this case, however, the records contain no competent 
medical evidence indicating that the veteran's current 
ulcerative colitis, which was first diagnosed in 1995, is in 
any way related to his period of service in 1966.  We find it 
pertinent that, while numerous records reveal treatment for 
ulcerative colitis since 1995, none of the medical records on 
file includes any evidence linking the current problem to 
service.  The only evidence supportive of such a nexus is the 
veteran's own statements to this effect.  The Board notes 
that, while the veteran may believe that his present 
ulcerative colitis is due to or aggravated by his brief 
period of service, he is a layman and has no competence to 
offer a medical opinion in that regard.  See Espiritu, supra.  

Without competent medical evidence indicating in-service 
incurrence or aggravation, and no nexus between the current 
ulcerative colitis and service, the veteran has failed to 
satisfy the requirements for a well-grounded claim for this 
disability, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
Therefore, there is no duty to assist the veteran further in 
the development of this claim, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  Since a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service connection for a back disorder must be 
denied.

The Board does not doubt the sincerity of the veteran's 
belief that his current ulcerative colitis problems had their 
inception in service.  Competent opinions regarding questions 
of medical diagnosis or causation, however, require medical 
expertise.  The veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.


ORDER

Service connection for a duodenal ulcer, claimed as internal 
bleeding, is denied.

Service connection for ulcerative colitis is denied.


REMAND

The veteran contends that he is entitled to service 
connection for a left arm disorder. During his 
videoconference hearing, he reported that there is additional 
pertinent medical evidence available from the orthopedic 
physicians who have been treating him for problems with the 
left upper extremity, that has not yet been added to the 
claims file.  We find that VA has been put on notice that 
relevant evidence exists, or could be obtained, which, if 
true, could make the veteran's claim plausible, thereby 
triggering VA's obligation under 38 U.S.C.A. § 5103 (a) to 
advise the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet.App. 69, 80 
(1995).  Under the circumstances of this case, further action 
is required by the RO and the case is hereby REMANDED for the 
following.

1.  The veteran should be advised of 
information needed in order to complete 
his application for service connection.  
Specifically, he should be advised of his 
right to submit pertinent medical records 
and a statement from his treating 
physician concerning his opinion as to 
whether or not the veteran's left arm 
disability was due to or aggravated by 
any aspect of his period of service. 

2.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

